            Case 1:17-cv-00632-JLT Document 24 Filed 05/12/20 Page 1 of 4


1
2
3
4
5
6
7
8                                       UNITED STATES DISTRICT COURT

9                                     EASTERN DISTRICT OF CALIFORNIA

10
11   BRYAN ROBERT MORRIESON,                               )   Case No.: 1:17-cv-0632- JLT
                                                           )
12                    Plaintiff,                           )   ORDER GRANTING COUNSEL’S MOTION
                                                           )   FOR ATTORNEY FEES PURSUANT TO
13           v.                                            )   42 U.S.C. § 406(b)
                                                           )
14   ANDREW M. SAUL1,                                      )   (Doc. 23)
     Commissioner of Social Security,                      )
15                                                         )
                      Defendant.                           )
16
17           Lawrence D. Rohlfing, counsel for Plaintiff Bryan Robert Morrison, seeks an award of attorney

18   fees pursuant to 42 U.S.C. § 406(b). (Doc. 23) Neither Plaintiff nor the Commissioner of Social

19   Security have opposed the motion. For the following reasons, the motion for attorney fees is

20   GRANTED.

21   I.      Relevant Background

22           Plaintiff entered into a contingent fee agreement with Brian Shapiro, on behalf of the Law

23   Offices of Lawrence D. Rohlfing, on April 3, 2017. (Doc. 23-1) The agreement entitled counsel to an

24   award of “25% of the past due benefits” if judicial review of an administrative decision was required,

25   and the adverse decision of an ALJ was reversed. (Id. at 1) The agreement also required counsel to

26   “seek compensation under the Equal Access to Justice Act,” and the amount awarded would be credited

27
             1
                This action was originally brought against Nancy A. Berryhill in her capacity as then-Acting Commissioner.
28   (See Doc. 1) Andrew M. Saul, who is now the Commissioner, has been automatically substituted as the defendant in this
     action. See Fed. R. Civ. P. 25(d).

                                                               1
           Case 1:17-cv-00632-JLT Document 24 Filed 05/12/20 Page 2 of 4


1    to Plaintiff “for fees otherwise payable for court work.” (Id.)

2           On May 5, 2017, Plaintiff filed a complaint for review of the administrative decision denying

3    his application for Social Security benefits. (Doc. 1) The Court found the ALJ erred in evaluating the

4    Plaintiff’s residual functional capacity and failing to address an apparent conflict between vocational

5    resources. (Doc. 19 at 6-7) In addition, the ALJ failed to resolve a conflict between the testimony of a

6    vocational expert and the Dictionary of Occupational Titles. (Id. at 7-10) Thus, the Court remanded

7    the matter for further proceedings pursuant to sentence four of 42 U.S.C. § 405(g). (Id. at 12)

8    Following the entry of judgment in Plaintiff’s favor (Doc. 20), the Court awarded $4,300 in attorney

9    fees pursuant to the Equal Access to Justice Act. (Doc. 22 at 1)

10          Upon remand, the administration issued a favorable decision, finding Plaintiff disabled

11   beginning May 1, 2013. (Doc. 23-2 at 2) The Social Security Administration determined Plaintiff was

12   entitled to benefits beginning October 2013. (Id. at 1) In total, Plaintiff was entitled to $106,446.00 in

13   past-due benefits, from which the Commissioner withheld $26,611.50 for payment of Plaintiff’s

14   attorney’s fees. (Id. at 2; Doc. 23 at 4)

15          Mr. Rohlfing filed the motion now before the Court on April 16, 2020, seeking a portion of the

16   fees, in the amount of $20,600.00. (Doc. 23) Mr. Rohlfing indicated he should also be directed to

17   reimburse Plaintiff the amount of fees previously awarded under the EAJA. (Id. at 3) Plaintiff was

18   served with the motion and informed of the right to file a response to indicate whether he agreed or

19   disagreed with the requested fees within fourteen days. (Id. at 2, 13) To date, Plaintiff has not opposed

20   the motion.

21   II.    Attorney Fees under § 406(b)

22          An attorney may seek an award of fees for representation of a Social Security claimant who is

23   awarded benefits:

24          Whenever a court renders a judgment favorable to a claimant under [42 USC § 401,
            et seq] who was represented before the court by an attorney, the court may determine
25          and allow as part of its judgment a reasonable fee for such representation, not in
            excess of 25 percent of the total of the past-due benefits to which the claimant is
26          entitled by reason of such judgment. . . .

27   42 U.S.C. § 406(b)(1)(A); see also Gisbrecht v. Barnhart, 535 U.S. 789, 794 (2002) (Section 406(b)

28   controls fees awarded for representation of Social Security claimants).

                                                         2
            Case 1:17-cv-00632-JLT Document 24 Filed 05/12/20 Page 3 of 4


1           A contingency fee agreement is unenforceable if it provides for fees exceeding the statutory

2    amount. Gisbrecht, 535 U.S. at 807 (“Congress has provided one boundary line: Agreements are

3    unenforceable to the extent that they provide for fees exceeding 25 percent of the past-due benefits.”).

4    III.   Discussion and Analysis

5           District courts “have been deferential to the terms of contingency fee contracts § 406(b) cases.”

6    Hern v. Barnhart, 262 F.Supp.2d 1033, 1037 (N.D. Cal. 2003). However, the Court must review

7    contingent-fee arrangements “as an independent check, to assure that they yield reasonable results in

8    particular cases.” Gisbrecht, 535 U.S. at 807. In doing so, the Court should consider “the character of

9    the representation and the results the representative achieved.” Id. at 808. In addition, the Court should

10   consider whether the attorney performed in a substandard manner or engaged in dilatory conduct or

11   excessive delays, and whether the fees are “excessively large in relation to the benefits received.”

12   Crawford v. Astrue, 586 F.3d 1142, 1149 (9th Cir. 2009) (en banc).

13          Plaintiff entered into the contingent fee agreement in which he agreed to pay twenty-five

14   percent of any awarded past-due benefits. (Doc. 23-1 at 1) The Law Offices of Lawrence D. Rohlfing

15   accepted the risk of loss in the representation and expended a total of 34.36 hours while representing

16   Plaintiff before the District Court. (Id.; see also Doc. 23-3 at 1-2) Due to counsel’s work, the action

17   was remanded further proceedings, and Plaintiff received a favorable decision. For this, Mr. Rohlfing

18   requests a fee of $20,600.00. (Doc. 23 at 3) Because counsel intends to refund the $4,300.00 that was

19   previously paid under the EAJA, the net cost to Plaintiff is $16,300.00. (Id. at 10) Finally, although

20   served with the motion and informed of the right to oppose the fee request (Doc. 23 at 2, 13), Plaintiff

21   did not file oppose the request and thereby indicates his implicit belief that the total of the fee request is

22   reasonable.

23          Significantly, there is no indication that counsel performed in a substandard manner or engaged

24   in severe dilatory conduct. Plaintiff was able to secure a remand for payment of benefits following his

25   appeal, including an award of past-due benefits. Finally, the fees requested do not exceed twenty-five

26   percent maximum permitted under 42 U.S.C. §406(b), the amount withheld by the administration for

27   payment of fees, or the amount agreed upon by counsel and Plaintiff. (See Doc. 23-1)

28   ///

                                                          3
             Case 1:17-cv-00632-JLT Document 24 Filed 05/12/20 Page 4 of 4


1    IV.      Conclusion and Order

2             Based upon the tasks completed and results achieved following the remand for further

3    proceedings, the Court finds the fees sought by Mr. Rohlfing and the Law Offices of Lawrence D.

4    Rohlfing are reasonable. Accordingly, the Court ORDERS:

5             1.     Counsel’s motion for attorney fees pursuant to 24 U.S.C. §406(b) in the amount of

6                    $20,600.00 is GRANTED;

7             2.     The Commissioner shall pay the amount directly to Counsel, the Law Offices of

8                    Lawrence D. Rohlfing; and

9             3.     Counsel SHALL refund $4,300.00 to Plaintiff Bryan Robert Morrison.

10
11   IT IS SO ORDERED.

12         Dated:   May 11, 2020                              /s/ Jennifer L. Thurston
13                                                     UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        4
